Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Continued Examination filed 6/6/22 which has been entered. Claims 29, 31, and 33-34 have been amended.  Claims 30 and 32 have been cancelled. No Claims have been added. Claims 29, 31, and 33-40 are still pending in this application, with Claims 29 and 37 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 31, 33-36, and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

             Referring to claims 29, 31, 33-36, and 39-40, claim 29 recites that a configuration associated with the first audio device and the second audio device is changed based on user input from a first configuration to a second configuration, wherein the second configuration automatically assigns a microphone function to the first audio device or the second audio device based on detection of one of the first audio device and the second audio device worn on a user's body. However, there is no support in the original disclosure that would explicitly or inherently disclose a microphone function being automatically assigned based on detection of whether a device is worn, especially where that configuration is based on user input. Claims 31 and 33-36 depend from claim 29, therefore, they are rejected for the same reasons. Claims 39-40 also recite limitations regarding activating a microphone based on a worn detection or a control signal, respectively, and the limitations are similarly not disclosed in the original disclosure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-33, and 35-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steiner US Publication No. 20170139668 in view of Watson et al. US Publication No. 20160360350 (from IDS) and Lord US Patent No. 10042038.

             Referring to claim 29, Steiner teaches a mobile device (Fig. 1: mobile device 4), comprising: a touch screen (para 0026: “a mobile device 4 which includes a screen 6. The screen display 6 may be touch-sensitive screen display”); a wireless communication circuit; and a processor coupled to the touch screen and the wireless communication circuit (para 0012: “communicating data associated with the input between the software application and at least one of the wireless ear pieces”; para 0013: “communicating data received from one or more of the wireless ear pieces to the computing device”; para 0033: “a screen display 100 associated with a software application or mobile app executing on a processor of a mobile device”), wherein the processor is configured to: establish a wireless connection to a first audio device by using the wireless communication circuit (para 0012: “communicating data associated with the input between the software application and at least one of the wireless ear pieces”); in response to establishing the wireless connection, receive information, from audio devices, the information including first battery information of the first audio device and second battery information of a second audio device by using the wireless communication circuit; display the first battery information of the first audio device and the second battery information of the second audio device on the touch screen based on information received from the devices (para 0036: “Underneath the "L" is textural information in the form of a numerical representation 124 of remaining battery life for the left ear piece, in this instance, "48%." Underneath the right ear piece is an "R" indicating that this is the right ear piece. Underneath the "R" is textual information in the form of a numerical representation 126 of remaining battery life for the right ear piece, in this instance, "48%."); display a user interface (UI) related to the first audio device and the second audio device; based on a user input on the UI, change a configuration associated with the first audio device and the second audio device from a first configuration to a second configuration (para 0034: “The function associated with this user control, in this instance "PLAY/PAUSE MUSIC" is shown…The function associated with this user input, in this instance, "VOLUME UP/DOWN" is shown”).
              However, Steiner does not teach using only one earpiece to communicate with the mobile device, but Watson et al. teaches receive information, from the first audio device (Fig. 3D: 2-way communication between ear buds 305, 310 and 2-way communication between primary ear bud and companion device 399; para 0056: “a pair of communicatively coupled wireless ear buds can involve a primary wireless ear bud that is paired with a companion communication device and a secondary wireless ear bud that does not pair directly with the companion communication device”). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of transmission paths among three devices, therefore it would have been obvious to try communicating data between the second earpiece and the mobile device via a primary earpiece, as taught in Watson et al., as opposed to communicating data directly between the second earpiece and the mobile device in the device of Steiner. Further, Steiner does not teach detecting whether an earpiece is worn or not an applying settings accordingly, but Watson et al. teaches change a configuration associated with the first audio device and the second audio device from a first configuration to a second configuration, wherein the second configuration automatically assigns a microphone function to the first audio device or the second audio device based on detection of one of the first audio device and the second audio device worn on a user's body (para 0057: “a coordinated role swap can occur when a secondary wireless ear bud is placed in a user's ear, while the primary wireless ear bud is not placed in a user's ear (e.g., as detected by sensors 195).”; para 0060: “enable a microphone capability of the selected wireless ear bud.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to assign a primary earpiece to an earpiece that is worn, as taught in Watson et al., in the device of Steiner because unworn earpieces will not be useful for a user. Further if only one earpiece is worn, it would be obvious to use that earpiece microphone because once again, the microphone of an unworn earpiece is unlikely to be of much use. Further, Watson et al. teaches detecting if an earpiece is worn as well as detecting taps to answer a phone call, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to associate the taps with detection of wearing, in the device of Steiner because if a user is using an earpiece to answer a call, the earpiece would be worn in order for the system to work as intended.
             However, Steiner and Watson et al. do not teach activating a sensor from a state of deactivation, but Lord teaches based on a user input, change a configuration associated with the first audio device and the second audio device from a first configuration to a second configuration (Column 18, Lines 38-46: “one or more or all of the…sensors may, by default, be placed in a deactivated state unless the process 500 is initiated. Once the process 500 is initiated, one or more or all of the…sensors are activated…In another embodiment, however, one or more or all of the acoustic vector sensors may be activated (and deactivated) manually by the user”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for a user to activate sensors, as taught in Lord, in the device of Steiner and Watson et al. because it can help to conserve power by always having the sensors on, particularly if the user reliably wears both earpieces. If the user decided the sensor is needed, then he or she can activate it.
             Referring to claim 31, Watson et al. teaches the processor is further configured to change the assignment of a microphone function from the first audio device to the second audio device based on the user input on the UI (paras 0060). Motivation to combine is the same as in claim 29.
             Referring to claim 33, Watson et al. teaches the processor is further configured to obtain audio signals from one of the first audio device and the second audio device using the wireless communication circuit (para 0060). Motivation to combine is the same as in claim 29.
             Referring to claim 35, Watson et al. teaches the processor is further configured to, in response to detecting the first audio device or the second audio device being worn on a user's body, activate an audio output to an audio device which is worn on the user's body among the first audio device and the second audio device by using the wireless communication circuit (para 0057). Motivation to combine is the same as in claim 29. 
             Referring to claim 36, Watson et al. teaches the processor is further configured to, in response to detecting the first audio device or the second audio device being worn on a user's body, activate a microphone function of an audio device which is worn on the user's body among the first audio device and the second audio device (paras 0057, 0060). Motivation to combine is the same as in claim 29.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner, Watson et al., and Lord, as shown in claims 29, and 33 above, and further in view of Song et al. US Publication No. 20080300025.

             Referring to claim 34, Steiner, Watson et al., and Lord do not teach speech recognition, but Song et al. teaches the processor is further configured to perform a voice recognition based on the obtained audio signals (para 0035). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use speech recognition, as taught in Song et al., in the device of Steiner, Watson et al., and Lord because it allows a user to make voice commands via the earpieces.

Claims 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. in view of Newham US Publication No. 20130316642 (from IDS).

             Referring to claim 37, Watson et al. teaches a first audio device (Fig. 3B: wireless ear bud 305) comprising: a wireless communication circuit (Fig. 1B: communication interface 175); a speaker (Fig. 1B: audio output 170); a first battery (Fig. 1B: battery 190); and a control circuit coupled to the wireless communication circuit, the speaker, and the battery (Fig. 1B: processor 180; para 0027: “The memory 185 also stores instructions that, when executed by the processor, causes the wireless ear bud 165 to communicatively couple with another wireless ear bud”), wherein the control circuit is configured to: establish a first wireless connection to a mobile device by using the wireless communication circuit (para 0056: “a primary wireless ear bud that is paired with a companion communication device”; Fig. 3B: companion communication device 390); establish a second wireless connection to a second audio device wirelessly paired with the first audio device by using the wireless communication circuit (para 0056: “a primary wireless ear bud that is paired with…a secondary wireless ear bud”; Fig. 3B: wireless ear bud 310); obtain first battery information corresponding to a remaining capacity of the first battery (para 0057: “a pair of wireless ear buds can perform a coordinated swap when a primary wireless ear bud's battery level is low and the primary wireless ear bud transfers its role to a secondary wireless ear bud, which becomes the primary wireless ear bud”); the second audio device communicates with the first audio device via the second wireless connection; and the mobile device communicates with the first audio device and the second audio device via the first wireless connection (para 0056: “a primary wireless ear bud that is paired with a companion communication device and a secondary wireless ear bud that does not pair directly with the companion communication device. Instead, the primary wireless ear bud receives audio data from the companion communication device and routes the audio data to the secondary wireless ear bud.”).
             However, Watson et al. does not teach sending battery info from the earpieces to the mobile device per se, but Newham teaches obtain first battery information corresponding to a remaining capacity of the first battery; obtain, from the second audio device, second battery information corresponding to a remaining capacity of a second battery of the second audio device via the second wireless connection; and transmit, to the mobile device, the first battery information of the first audio device and the second battery information of the second audio device (para 0053: “the first wireless node, the second wireless node, and/or the wireless source device may monitor the battery consumption of the first and second wireless nodes.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to send the battery info to the mobile device, as taught in Newham, in the device of Watson et al. because it allows for battery comparison of each earpiece in order to more properly determine which earpiece should be the primary one and allows the bigger processing job to be done by the more capable mobile device.
             Referring to claim 38, Watson et al. teaches at least one sensor (Fig. 1B: sensors 195 of ear bud 165); and wherein the control circuit is further configured to determine whether the first audio device is worn by a user by using the at least one sensor, and to perform a predefined function when it is determined that the first audio device is worn by the user (para 0057).
             Referring to claim 39, Watson et al. teaches the predefined function includes activating a microphone when it is determined that the first audio device is worn by the user (paras 0057, 0060). Watson et al. teaches detecting if an earpiece is worn as well as detecting taps to answer a phone call, therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to associate the taps with detection of wearing, in the device of Watson et al. and Newham because if a user is using an earpiece to answer a call, the earpiece would be worn in order for the system to work as intended.
             Referring to claim 40, Watson et al. teaches a microphone, and wherein the control circuit is further configured to: receive a control signal for controlling the microphone from the mobile device via the first wireless connection, and enable or disable the microphone according to the control signal (para 0060).

Response to Arguments
Applicant’s arguments with respect to claim(s) 29 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive. 

Applicant states in para 3 of page 11 to para 4 of page 12 of the remarks:
“Newham fails to cure the deficiencies of Watson. 
Newham merely discloses a feature that a first wireless node transfers content streams from the wireless source device to a second wireless node. However, Newham does not disclose a feature that the first audio device transfers battery information from the second audio device to the mobile device. 
That is, the type of transmitted information and the transmission direction of the present application is not equivalent to Newham. 
In addition, Newham merely discloses a feature that the first wireless node, the second wireless node and the wireless source device monitor the battery consumption of the first and second wireless nodes. 
 
 
However, in the present application, a user selects the feature of receiving both battery information of the first audio device and the second audio device through a communication with the mobile device and the first audio device among various embodiments (e.g., communication between the mobile device with both first and second audio devices). 
That is, Newham merely discloses an approximate feature for monitoring battery information and does not disclose a specific feature selected by the user. 
Therefore, Newham fails to disclose, "establish a first wireless connection to a mobile device by using the wireless communication circuit; establish a second wireless connection to a second audio device wirelessly paired with the first audio device by using the wireless communication circuit; obtain first battery information corresponding to a remaining capacity of the first battery; obtain, from the second audio device, second battery information corresponding to a remaining capacity of a second battery of the second audio device via the second wireless connection; and transmit, to the mobile device, the first battery information of the first audio device and the second battery information of the second audio device via the first wireless connection," as recited in independent Claim 37. 
Accordingly, independent Claim 37 is allowable over Watson and Newham, and withdrawal of the § 103 rejection is respectfully requested..”

Examiner respectfully disagrees. Para 0053 of Newham states “the first wireless node, the second wireless node, and/or the wireless source device may monitor the battery consumption of the first and second wireless nodes.” This means that any or all of the first earpiece, the second earpiece, and the mobile terminal can obtain the battery status of any or all of the devices. Watson teaches a communication between the first earpiece and the second earpiece and between the first earpiece and the mobile terminal. Therefore, if the mobile terminal of Watson were to receive the battery information of the second earpiece, as taught in Newham, the battery information would need to travel first between the second earpiece and the first earpiece and then between the first earpiece and the mobile terminal. Therefore, Watson in view of Newham teach the limitations of claim 37. Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a user selecting the feature of receiving both battery information through a communication with the mobile device and the first audio device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652